DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 – 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritschel (DE 10 2016 206 177 A1) in view of Bebermeier et al. (WO 2007/065761 A1).
	As for claim 11, Ritschel discloses a vehicle, comprising: a body (13); a high-voltage accumulator (3) which is attached to the body by way of fastening elements (8, 9; see Fig. 2); and at least one central connector (30) which differs from the fastening elements and which, for supporting the body, is configured on the high-voltage accumulator. Ritschel does not disclose a hydraulic mount. Bebermeier et al. disclose a hydraulic mount (2) for use on a vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing fate of the claimed invention to simply substitute the hydraulic mount of Bebermeier et al. for the resilient component of Ritschel, with predictable results. Note that Bebermeier et al. disclose that the hydraulic mount may be used on other applicable areas of the vehicle chassis (refer to the end of page 2 of the attached translation). One of ordinary skill in the art would have recognized that a vehicle drive battery would be subject to similar vibrations as a vehicle engine, and would be considered an applicable area of the vehicle chassis.

	As for claims 12 and 13, Ritschel discloses a central connector (30) disposed centrally on the largest external face of the high voltage accumulator (Fig. 2).
	As for claim 14, Bebermeier et al. disclose a rubber element (4), first fluid chamber (10a), second fluid chamber (10b) and nozzle plate (12).
	As for claims 15 and 16, Official notice is taken that materially integral, form-fitting, or force-fitting connections and adhesive bonding are old and well-known means of making connections between vehicle frame components. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select one of these means of connection as a matter of obvious design choice.
	As for claims 17, 18, and 20, Bebermeier et al. disclose a substructure (7) receiving a diaphragm (16). The substructure is connected to a supporting structure by a base plate (note the portion of flange 7 in the area of bore 7a). Bebermeier et al. further disclose a compensation bore (26) and intermediate space (Fig. 2).
	As for claim 19, the base plate of Bebermeier et al. is arranged to be fixedly connected to a supporting structure (via a fastener and bore 7a).
	As for claims 21 – 26, It has been held that, where the only difference between the claimed device and the prior art device is a recitation of the dimensions of the claimed device, and the claimed device would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). It would have been within the general skill of a worker in the art to determine the appropriate dimensions for the hydraulic mount to achieve the desired damping characteristics.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katy M Ebner/Primary Examiner, Art Unit 3618